Citation Nr: 1721270	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  13-06 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a peripheral vestibular disability, claimed as dizziness/vertigo, to include as secondary to service-connected hearing loss and tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's spouse


ATTORNEY FOR THE BOARD

R. I. Sims, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1953 to April 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Detroit Michigan that denied service connection for vertigo.

This appeal was previously before the Board in June 2016 when it was remanded.  The Board finds that its remand instructions have been substantially complied with and no additional development is necessary before the Board can proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran's peripheral vestibular disability began during his military service, was caused by his service, or has been caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a peripheral vestibular disability have not been met. 38 U.S.C.A. § 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304, 3.310 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist


Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, and private treatment records have been obtained, to the extent available.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The duty to assist also includes providing an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran was afforded a VA examination in March 2011.  Pursuant to the Board's June 2016 remand seeking a medical opinion related to the March 2011 examination, the Veteran was afforded a second VA examination in October 2016.  Upon review of this evidence, the Board finds that the examination reports, particularly the October 2016 report, indicates that the examiner reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The existing medical evidence of record is therefore adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2; Barr, 21 Vet. App. 303.  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

Lastly, the Veteran was afforded the opportunity to present testimony before the Board at a May 2016 Travel Board Hearing.  A transcript of the hearing appears in the record.  

The Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, that the record includes adequate, competent evidence to allow the Board to decide this matter, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II. Service Connection

In May 2010, the Veteran filed a claim seeking, in pertinent part, service connection for vertigo based on complaints of dizziness and imbalance.  The Veteran asserts that he developed vertigo as a result of his service-connected hearing loss.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131.  Service connection can be established by evidence that shows "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement." 38 C.F.R. § 3.310(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The nexus requirement, in pertinent part, can be established through objective medical evidence. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection can also be established on a secondary basis where the record shows (1) evidence of a current disability; (2) evidence of a service connected disability; and (3) medical nexus evidence establishing a connection between the service connected disability and the current disability. 38 C.F.R. § 3.310(a); Wallin v. West, 11 Vet. App. 509 (1998).

As an initial matter, based on the medical evidence of record, the Board acknowledges that the Veteran has a current peripheral vestibular disability and is currently service-connected for tinnitus and hearing loss.  The Veteran's service entrance examination reflects good health and is silent as to any mention of vertigo or dizziness.  The Veteran's service treatment records show no indication of complaints, evaluation, or treatment for dizziness in service.  Additionally, the Veteran's separation examination is silent as to complaints of dizziness or any mention of vertigo.  Moreover, during his May 2016 hearing before the undersigned, the Veteran denied experiencing symptoms of dizziness or imbalance in service.  The Veteran reported that his dizziness and imbalance started after receiving a heart surgery in either 2000 or 2004.  

As such, the analysis will shift to determining whether the Veteran's vertigo was caused by either his military service or caused or aggravated by a service connected disability.

In March 2011, the Veteran was afforded a VA examination.  The Veteran presented, in pertinent part, with complaints of dizziness.  The medical history upon examination noted that the Veteran reported dizziness approximately 90% of the time, particularly with bending since 1954.  However, true vertiginous episodes were denied.  The examiner noted that the Veteran's in-service medical record was silent as to complaints, evaluation, or treatment for dizziness.  The examiner also noted that at the time of examination, the Veteran did not have a substantiated diagnosis of vertigo, but rather vague complaints of dizziness with bending positions.  The examiner opined that, in pertinent part, the Veteran's claimed vertigo was less likely than not caused by or a result of his history of military noise exposure.  

The Veteran submitted an August 2016 statement from his private physician, Dr. Roesler, who reported having recently seen the Veteran for complaints of impaired hearing and dizziness.  Dr. Roesler stated that the electronystagmography (ENG) showed "central nervous system dysfunction and bilateral peripheral vestibular dysfunction with marked deficiency on the optokinetic tracking at 15 degrees and 25 degrees."  The "CT and CT angiography of the head and neck show[ed] circulatory abnormalities."  Dr. Roesler opined that "in view of the connection of the hearing and balance function in the inner ear and the established Veteran's service-connected hearing loss and tinnitus, it is as likely as not that there is a causal relationship to his current vertigo disability, and that his hearing loss and tinnitus are aggravated beyond the natural process of the disorder.  The extent of the aggravation can only be grossly estimated as anywhere between 25 to 50%."

In October 2016 the Veteran was afforded a VA examination for ear conditions in connection with the Board remand.  The Veteran presented with complaints of intermittent dizziness that started 10 years earlier.  The Veteran described the dizziness as imbalance, being unsure of himself, and staggering.  The Veteran reported two falls in the last 6 months.  Upon examination, the Veteran was positive for signs and symptoms attributable to a peripheral vestibular condition; negative for signs or symptoms attributable to chronic ear infection, inflammation, or cholesteatoma; had a normal ear and canal, unsteady gait, negative or normal Romberg test, normal limb coordination test, and the Dix Hallpike test (Nylen-Barany test) for vertigo indicated no vertigo or nystagmus.  

The October 2016 examiner opined that the claimed disability is less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service connected hearing loss and tinnitus.  The examiner also opined that it is less likely that the Veteran's dizziness or imbalance is caused or aggravated by his hearing loss and tinnitus.  The examiner noted specific disagreement with Dr. Roesler's opinion that stated, "the hearing impairment and the intermittent tinnitus have a causal relationship to the dizziness."  The examiner explained that hearing impairment and intermittent tinnitus are distinct diagnoses and separate problems, and found that "the dizziness is not related, residual or aggravated by hearing loss or tinnitus."  Moreover, the examiner noted that the literature on the peripheral and central causes of vertigo included specific diseases and medical problems, all of which the Veteran denied.  The examiner noted that the ENG study showed
bilateral peripheral vestibular dysfunction, which the examiner found was 
more likely due to the progression of the Veteran's age and not to hearing loss
or tinnitus.  Lastly, the examiner found it notable that the Veteran had a history of cardiac problems, brain tumor, and an abnormality in circulatory pattern of the head and neck.  The examiner cited to medical literature to support her conclusions.

While the medical opinions from Dr. Roesler and the October 216 VA examiner were offered based on an in-person examination and consideration of the Veteran's assertions, the Board finds the October 2016 VA examiner's opinion more probative and affords it the greatest weight.  As compared to Dr. Roesler's opinion, the October 2016 examiner's opinion is based on considerations of relevant medical literature as well as information from Dr. Roesler.  Moreover the October 2016 examiner opinion provides significant explanation and reasoning for its conclusions as compared to the opinion of Dr. Roesler. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

While Dr. Roesler, suggests in his August 2016 letter that the Veteran's vertigo was caused or aggravated by the Veteran's hearing loss and tinnitus, he fails to explain why, if this was the case, why the vertigo began so many years after service, when the hearing loss and tinnitus were present all along, per the Veteran's testimony. Likewise, Dr. Roesler did not explain why the vertigo would appear after heart surgery, yet be related to the Veteran's hearing loss and tinnitus. 

Moreover, at the vestibular evaluation in January 2017, it was noted that the combination of aging vision/oculomotor system, aging vestibular system, musculoskeletal degeneration and white matter changes/disease can lead to significant disturbances of balance function.  As such, this suggests a multifactorial cause of the vertigo, adding weight to the VA examiner's conclusions.

Dr. Roesler, also suggested that the Veteran's vertigo had been "aggravated" by the Veteran's hearing loss and tinnitus, but did not actually identify a baseline level of the vertigo prior to the aggravation occurring, and VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  See 38 C.F.R. § 3.310.

Here, having considered the multiple medical opinions of record the Board finds that Dr. Roesler did not provide sufficient information as to why it was the hearing loss and tinnitus causing the vertigo, or why the vertigo onset years after service and following heart surgery, to afford it sufficient weight to bring the evidence into a state of equipoise.  Conversely, the VA examiner's opinion in 2016 was well-supported by the medical literature and the evidence of record and provided greater reasoning for the conclusions that were drawn.  As such, that opinion is afforded greater weight. 

Regarding the Veteran's assertions, the Board finds that as a lay person, the Veteran is competent to report what comes to him through his senses, such as reporting that he is dizzy.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran, however, lacks the medical training and expertise to provide a medical opinion as to the etiology of his claimed disability. See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Veteran's complaints of post-service symptoms were considered and afforded great weight, however, the Veteran's conclusions about the etiology of his current peripheral vestibular disability are afford little weight.  The issue of causation is a medical determination outside the realm of common knowledge of a lay person.  Jandreau, 492 F. 3d 1372 (Fed. Cir. 2007).
 
The weight of the competent and credible evidence of record is against a finding that the Veteran's current peripheral vestibular disability is linked by a medical nexus to a period of service or any service-connected disability.  In this case, the evidence of record does not demonstrate that the Veteran had an in-service injury or disease that caused or aggravated his current peripheral vestibular disability.  Additionally, the evidence does not demonstrate that any of the Veteran's service-connected disabilities caused or aggravated his peripheral vestibular disability.  


ORDER

Service connection for a peripheral vestibular disability, claimed as vertigo is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


